Exhibit 10.4

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Agreement”) dated July 1, 2005, is by and among
TTSI Holdings Inc., an Indiana corporation (“the “Debtor”) and Segmentz, Inc., a
Delaware corporation (the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Secured Party has extended loans to Debtor concurrently herewith
pursuant to the terms of a promissory note issued by Debtor to Secured Party in
the principal amount of $105,000 (the “1st Note”) and a line of credit
promissory note issued by Debtor to Secured Party in the principal amount of up
to $250,000 (the “2nd Note” and together with the 1st Note the “Notes”); and

 

WHEREAS, in order to induce the Secured Party to extend the loans evidenced by
the Notes, the Debtor has agreed to execute and deliver to the Secured Party
this Agreement to grant the Secured Party a security interest in certain
property of the Debtor to secure the prompt payment, performance and discharge
in full of all of the Debtor’s obligations under the Notes.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“receivables” and “proceeds”) shall have the respective meanings given such
terms in Article 9 of the UCC.

 

(a) “Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following,
whether presently owned or existing or hereafter acquired or coming into
existence, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:

 

(i) All assets of Debtor set forth on the attached Schedule 1(a)(i), together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing and all improvements thereto (collectively,
the “Purchase Assets”); and

 

(ii) All receivables of the Debtor including all insurance proceeds, and rights
to refunds or indemnification whatsoever owing,

 

1



--------------------------------------------------------------------------------

together with all instruments, all documents of title representing any of the
foregoing, all rights in any merchandising, goods, and equipment which any of
the same may represent, and all right, title, security and guaranties with
respect to each receivable; and

 

(iii) All products and proceeds of all of the foregoing Collateral set forth in
clauses (i) and (ii) above.

 

(b) “Obligations” means all of the Debtor’s obligations under this Agreement and
the Notes, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.

 

(c) “UCC” means the Uniform Commercial Code of the State of Florida.

 

2. Grant of Security Interest. As an inducement for the Secured Party to extend
the loans as evidenced by the Notes and to secure the complete and timely
payment, performance and discharge in full, as the case may be, of all of the
Obligations, the Debtor hereby, unconditionally and irrevocably, pledges, grants
and hypothecates to the Secured Party, a continuing security interest in, a lien
upon and a right of set-off against all of its right, title and interest of
whatsoever kind and nature in and to the Collateral (the “Security Interest”).

 

3. Representations, Warranties, Covenants and Agreements of the Debtor. The
Debtor represents and warrants to, and covenants and agrees with, the Secured
Party as follows:

 

(a) The Debtor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by the Debtor of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Debtor and no further action is required by the Debtor.

 

(b) The Debtor represents and warrants that it has no place of business or
offices where its books of account and records are kept other than 5601 Fortune
Circle South Drive, Suite S, Indianapolis, Indiana 46241 (the “Executive
Office”).

 

(c) The Debtor is the sole owner of the Collateral, free and clear of any liens,
security interests, encumbrances, rights or claims, and is fully authorized to
grant the Security Interest in and to pledge the Collateral. There is

 

2



--------------------------------------------------------------------------------

not on file in any governmental or regulatory authority, agency or recording
office an effective financing statement, security agreement, license or transfer
or any notice of any of the foregoing (other than those that have been filed in
favor of the Secured Party pursuant to this Agreement) covering or affecting any
of the Collateral. So long as this Agreement shall be in effect, Debtor shall
not execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured party pursuant to the terms
of this Agreement).

 

(d) This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected security interest in such Collateral. Except for the
filing of financing statements pursuant to the UCC with the proper filing and
recording agencies, no authorization or approval of or filing with or notice to
any governmental authority or regulatory body is required either (i) for the
grant by the Debtor of, or the effectiveness of, the Security Interest granted
hereby or for the execution, delivery and performance of this Agreement by the
Debtor or (ii) for the perfection of or exercise by the Secured Party of its
rights and remedies hereunder.

 

(e) No part of the Collateral has been judged invalid or unenforceable. No
written claim has been received that any Collateral or Debtor’s use of any
Collateral violates the rights of any third party. There has been no adverse
decision to Debtor’s claim of ownership rights in or exclusive rights to use the
Collateral in any jurisdiction or to Debtor’s right to keep and maintain such
Collateral in full force and effect, and there is no proceeding involving said
rights pending or, to the best knowledge of the Debtor, threatened before any
court, judicial body, administrative or regulatory agency, arbitrator or other
governmental authority.

 

(f) The execution, delivery and performance of this Agreement by the Debtor does
not conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing Debtor’s debt or otherwise) or other understanding to
which Debtor is a party or by which any property or asset of the Debtor is bound
or affected. No consent (including, without limitation, from stock holders or
creditors of the Debtor) is required for the Debtor to enter into and perform
its obligations hereunder.

 

(g) The Debtor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected liens and security interests in
the Collateral in favor of the Secured Parties until this Agreement and the
Security Interest hereunder shall be terminated. The Debtor hereby agrees to

 

3



--------------------------------------------------------------------------------

defend the same against any and all persons. The Debtor shall safeguard and
protect all Collateral for the account of the Secured Party. At the request of
the Secured Party, the Debtor will sign and deliver to the Secured Party at any
time or from time to time one or more financing statements pursuant to the UCC
in form reasonably satisfactory to the Secured Party and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Secured Party to be, necessary or desirable to effect the rights and obligations
provided for herein. Without limiting the generality of the foregoing, the
Debtor shall pay all fees, taxes and other amounts necessary to maintain the
Collateral and the Security Interest hereunder, and the Debtor shall obtain and
furnish to the Secured Party from time to time, upon demand, such releases
and/or subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.

 

(h) The Debtor will not transfer, pledge, hypothecate, encumber, license (except
for non-exclusive licenses granted by debtor in its ordinary course of business
and sales of inventory), sell or otherwise dispose of any of the Collateral
without the prior written consent of the Secured Party.

 

(i) The Debtor shall, within two (2) days of obtaining knowledge thereof, advise
the Secured Party promptly, in sufficient detail, of any substantial change in
the Collateral, and of the occurrence of any event which would have a material
adverse effect on the value of the Collateral or on the Secured Party’s security
interest therein.

 

(j) The Debtor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral.

 

(k) The Debtor shall at all times maintain the Collateral, and its books of
account and records relating to the Collateral, at the Executive Office, and may
not relocate such books of account and records or tangible Collateral unless
they deliver to the Secured Parties at least 30 days prior to such relocation
written notice of such relocation and the new location thereof (which must be
within the United States).

 

(l) The Debtor shall keep and preserve its tangible Collateral in good
condition, repair and order and shall not operate or locate any such Collateral
(or cause to be operated or located) in any area excluded from insurance
coverage.

 

(m) The Debtor shall permit the Secured Party and its representatives and agents
to inspect the Collateral at any time, and to make copies of records pertaining
to the Collateral as may be requested by a Secured Party from time to time.

 

4



--------------------------------------------------------------------------------

(n) The Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

 

(o) The Debtor shall promptly notify the Secured Parties in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.

 

(p) All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of the Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

 

(q) The Debtor shall at all times preserve and keep in full force and effect its
existence and good standing and any rights and franchises material to its
business.

 

(r) The Debtor will not change its name, corporate structure, or identity, or
add any new fictitious name unless it provides at least 30 days prior written
notice to the Secured Party of such change and, at the time of such written
notification, such Debtor provides any financing statements or fixture filings
necessary to perfect and continue perfected the Security Interest granted and
evidenced by this Agreement.

 

(s) The Debtor may relocate its Executive Office to a new location only upon
providing 30 days prior written notification thereof to the Secured Party.

 

4. Defaults. The following events shall be “Events of Default”:

 

(a) The occurrence of an Event of Default (as defined in either Note) under
either Note;

 

(b) Any representation or warranty of debtor in this Agreement shall prove to
have been incorrect in any material respect when made;

 

(c) The failure by a Debtor to observe or perform any of its obligations
hereunder; or

 

(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Debtor, or a proceeding shall be commenced by Debtor, or by any

 

5



--------------------------------------------------------------------------------

governmental authority having jurisdiction over Debtor, seeking to establish the
invalidity or unenforceability thereof, or Debtor shall deny that Debtor has any
liability or obligation purported to be created under this Agreement.

 

5. Duty to Hold In Trust. Upon the occurrence of any Event of Default and at any
time thereafter, the Debtor shall, upon receipt of any revenue, income or other
sums subject to the Security Interest, whether payable pursuant to the Notes or
otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the same in trust for the
Secured Party and shall forthwith endorse and transfer any such sums or
instruments, or both, to the Secured Party for application to the satisfaction
of the Obligations.

 

6. Rights and Remedies upon Default. Upon the occurrence and during the
continuance of any Event of Default, the Secured Party shall have the right to
exercise all of the remedies conferred hereunder and under the Notes, and the
Secured Party shall have all the rights and remedies of a secured party under
the UCC. Without limitation, the Secured Party shall have the following rights
and powers:

 

(a) The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and the Debtor shall assemble the Collateral and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Debtor’s premises or elsewhere, and make
available to the Secured Party, without rent, all of the Debtor’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.

 

(b) The Secured Party shall have the right to operate the business of the Debtor
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Debtor or right of redemption of
debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Debtor, which are hereby waived and released.

 

7. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including,

 

6



--------------------------------------------------------------------------------

without limitation, any taxes, fees and other costs incurred in connection
therewith) of the Collateral, to the reasonable attorneys’ fees and expenses
incurred by the Secured Party in enforcing its rights hereunder and in
connection with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations, and to the payment of any other amounts
required by applicable law, after which the Secured Party shall pay to the
applicable Debtor any surplus proceeds. If, upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Party is legally entitled, the Debtor will be
liable for the deficiency.

 

8. Responsibility for Collateral. The Debtor assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations will in no
way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason.

 

9. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which all payments under the Notes have been made in full or have
been satisfied and all other Obligations have been paid or discharged. Upon such
termination, the Secured Party will join in executing any termination statement
with respect to any financing statement executed and filed pursuant to this
Agreement.

 

10. Costs and Expenses. The Debtor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Secured Party. The Debtor shall also pay all other claims and charges which in
the reasonable opinion of the Secured Party might prejudice, imperil or
otherwise affect the Collateral or the Security Interest therein. The Debtor
will also, upon demand, pay to the Secured Party the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Secured Party may incur in connection
with (i) the enforcement of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, or (iii) the exercise or enforcement of any of the rights of the
Secured Party under the Notes.

 

11. Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Secured Party to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other

 

7



--------------------------------------------------------------------------------

circumstance which might otherwise constitute any legal or equitable defense
available to debtor, or a discharge of all or any part of the Security Interest
granted hereby. Until the Obligations shall have been paid and performed in
full, the rights of the Secured Party shall continue even if the Obligations are
barred for any reason, including, without limitation, the running of the statute
of limitations or bankruptcy. The Debtor expressly waives presentment, protest,
notice of protest, demand, notice of nonpayment and demand for performance. In
the event that at any time any transfer of any Collateral or any payment
received by the Secured Party hereunder shall be deemed by final order of a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than the Secured Party,
then, in any such event, the Debtor’s obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof. The Debtor waives all right to require the Secured Party to
proceed against any other person or to apply any Collateral which the Secured
Party may hold at any time, or to marshal assets, or to pursue any other remedy.
The Debtor waives any defense arising by reason of the application of the
statute of limitations to any obligation secured hereby.

 

12. Power of Attorney; Further Assurances.

 

(a) The Debtor authorizes the Secured Party, and does hereby make, constitute
and appoint the Secured Party and its officers, agents, successors or assigns
with full power of substitution, as the Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Secured Party or the Debtor,
to, after the occurrence and during the continuance of an Event of Default, (i)
endorse any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Secured Party;
(ii) to sign and endorse any financing statement pursuant to the UCC or any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; and (v) generally, to do, at the option of the Secured Party,
and at the expense of the Debtor, at any time, or from time to time, all acts
and things which the Secured Party deems necessary to protect, preserve and
realize upon the Collateral and the Security Interest granted therein in order
to effect the intent of this Agreement and the Notes all as fully and
effectually as the Debtor might or could do; and the Debtor hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable for the
term of this Agreement and thereafter as long as any of the Obligations shall be
outstanding.

 

8



--------------------------------------------------------------------------------

(b) The Debtor hereby irrevocably appoints the Secured Party as the Debtor’s
attorney-in-fact, with full authority in the place and stead of the Debtor and
in the name of the Debtor, from time to time in the Secured Party’s discretion,
to take any action and to execute any instrument which the Secured Party may
deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of the Debtor where permitted by law.

 

13. Miscellaneous.

 

(a) No course of dealing between the Debtor and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Notes shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

 

(d) In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

 

(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

 

9



--------------------------------------------------------------------------------

(f) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) This Agreement shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with the laws of the
State of Florida without regard to the conflict of law principles thereof. Each
party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, or in respect of the
transactions contemplated thereby, whether in tort or contract or at law or in
equity, exclusively in the courts of the State of Florida located in Broward
County or in the federal courts of the United States of America located in
Southeastern District of Florida (the “Chosen Courts”). Solely in connection
with such actions, proceedings and claims, the parties irrevocably submit to the
jurisdiction of the chosen courts, and agree not to assert as a defense in any
such action, suit or proceeding that such party is not subject to the
jurisdiction of the chosen courts, that such action, proceeding or claim may not
be brought or is not maintainable in the chosen courts, that venue is not
appropriate in the chosen courts, or that this Agreement may not be enforced in
the chosen courts. Each of the parties agrees that service of process or other
papers upon such party in any such action or proceeding shall be effective if
notice is given in accordance with the provisions on notice contained in this
Agreement. Each party acknowledges and agrees that any controversy that may
arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated by this Agreement.

 

10



--------------------------------------------------------------------------------

(i) All notices and other communications required or permitted hereunder shall
be in writing and shall be deemed to have been duly given one (1) business day
after delivery to an overnight carrier, or, if sent by facsimile, upon receipt
of a confirmation of delivery:

 

If to Debtor:    Paul Temple      TTSI Holdings Inc.      P.O. Box 421078     
Indianapolis, Indiana 46242 If to Secured Party:    Segmentz, Inc.      18302
Highwoods Preserve Parkway      Tampa, Florida 33647      Attn: Andrew Norstrud
Copy to:    Adorno & Yoss, P.A.      350 East Las Olas Boulevard, Suite 1700  
   Fort Lauderdale, Florida 33301      Attn: Clint J. Gage      Landwerlen &
Rothkopf      244 North College Avenue      Indianapolis, Indiana 46202     
Attn: Thomas L. Landwerlen

 

(j) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

Segmentz, Inc. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

Paul Temple TTSI Holdings Inc. President By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 

12